Mr. Justice Texidor
delivered the opinion of the court.
Rafael- B. Brugueras brought an action for damages against Juan Pedrosa in the District Court of San Juan, by reason of an accident caused by the automobile of the defendant. The complaint was filed on December. 7, 1923. The *820record does not show what became of this complaint, but it contains a copy of an amended complaint filed on February 25, 1927. Against this second complaint a motion to strike out was filed, and it was alleged therein that in August, 1925, the District Court of San Juan had sustained a demurrer to the original complaint for lack of facts sufficient to determine a cause of action, dismissing the same and allowing the plaintiff a period of ten days within which to amend the complaint; that the plaintiff failed to utilize this period, and now, eighteen months after that decision, he files an amended complaint. The plaintiff opposed this motion on the ground that the defendant had not prayed for a judgment and that the court had discretion to consider the amended complaint. On September 26, 1928, the court made an order sustaining the motion and directing that the amended complaint be stricken out. The present appeal has been taken from that order.
The appellant filed a sort of brief containing a copy of the complaint, references to the motion to strike out, and three assignments of error but without any argument thereon. It is not a brief under the rules and the jurisprudence.
The appellee filed his brief; and the appellant then filed a new brief in which he attempts to discuss or argue, without any sequence, his previous assignments of error. The ap-pellee, apart from his'opposition on the merits, has moved us to strike out the second brief. The motion is reasonable and just, because the second brief has been filed without any authority other than that of the appellant himself, who has not asked for leave to do so, and it is as defective as the first.
This is a case of an amendment to the complaint. The court allowed a period for the amendment and the plaintiff failed to avail himself thereof, and it was eighteen months later that he filed the amendment. The court ordered the amended pleading stricken out, and there was no abuse of discretion in so doing.
The second brief is ordered to be stricken out and the order appealed from must be affirmed.